Citation Nr: 1526518	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, claimed as personality disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), attention deficit hyperactive disorder (ADHD), bipolar disorder, anxiety and depression.  

3.  Entitlement to service connection for a seizure disorder, claimed as secondary to alcohol abuse due to a psychiatric disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from September 2002 to May 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's current claim on appeal seeks service connection for PTSD with accompanying anxiety and depression.  As detailed below, his service connection claim for an acquired psychiatric disorder (claimed as personality disorder) will be reopened and remanded for additional development, along with his other psychiatric claims.  Notably, the September 2013 statement of the case did not address the matter of new and material evidence to reopen the claim of service connection for an acquired psychiatric disorder.  Notwithstanding, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Further, the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issues on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

The matters of service connection for an acquired psychiatric disorder (on de novo review) and a seizure disorder as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction AOJ.


FINDINGS OF FACT

1.  In an unappealed November 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired mental disorder (claimed as a personality disorder) based essentially on a finding that there was no evidence of such disability being incurred in or caused by service.

2.  Evidence received since the November 2009 rating decision suggests that the Veteran's current psychiatric disorder may have been caused or aggravated by service; relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  However, inasmuch as this decision reopens the claim of service connection for an acquired psychiatric disorder; any notice defect or duty to assist failure is harmless.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A November 2009 rating decision denied the Veteran service connection for an acquired psychiatric disability (claimed as personality disorder) essentially on the basis that there was no evidence of such disability being incurred in or caused by service.  He was furnished notice of that determination and of his appellate rights, and the November 2009 rating decision became final when the Veteran did not appeal that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the November 2009 rating decision includes records from the Social Security Administration in connection with the Veteran's claim for disability benefits as well as copies of private mental health treatment reports; these records include findings of variously diagnosed psychiatric disorders.  The additional evidence also includes statements from the Veteran's parents, wife and mother-in-law which chronicle his ongoing mental health struggles.  

As service connection for an acquired psychiatric disorder was previously denied on the basis that there was no evidence that such disability was incurred in or caused by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has an acquired psychiatric disorder which was incurred in or caused by service.  The aforementioned evidence indicates that he has a current mental health disorder which may have been caused or aggravated by service.  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder is granted.


REMAND

Review of the record suggests that the medical evidence is incomplete as to the claimed psychiatric disability.  Specifically, the STRs include a January 2002 letter from G. F. Ashe, M.D., at Frederick Primary Care Associates, P.A., which notes that the Veteran had a history of attention deficit disorder (ADD).  Further, the STRs also include an April 2003 psychiatric evaluation report notes that he had a history of mental health treatment prior to enlistment, including treatment for ADHD and bipolar disorder since he was 5 years of age.  Such records are likely to contain pertinent information, and must be secured.

Although the Veteran's January 2002 enlistment examination report notes that he had a history of counseling regarding "relationship" during ages 10-12; he was found clinically normal on psychiatric evaluation.  Further, a July 2002 Memorandum notes the Veteran's ADHD and recommends a waiver of physical standards.  Accordingly, the Veteran is entitled to first a presumption of soundness on entry in service (which is rebuttable only by clear and unmistakable evidence), then (under well-established caselaw), if the presumption on entry is rebutted, he is entitled to a further presumption that the disability was aggravated by his service.  That presumption is likewise rebuttable only by clear and unmistakable evidence. 

The analysis as to whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed service or whether there is clear and unmistakable evidence that a pre-existing psychiatric disorder was not aggravated by service presents medical questions not adequately addressed by the medical evidence in the record, including the July 2011 VA examination report.  Accordingly, development for further medical guidance is necessary.  Prior to accomplishing this development, the Veteran should be afforded another opportunity to provide specific details of his alleged in-service stressors in connection with his PTSD claim.  

The Veteran's claims of entitlement to service connection for a seizure disorder and a TDIU rating are inextricably intertwined with his claim of service connection an acquired psychiatric disorder, and consideration of these matters must be deferred pending resolution of that service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he received mental health treatment/examination prior to enlistment and since service separation (VA and private), and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  The attention of the AOJ is specifically directed to complete treatment records from Dr. Ashe at Frederick Primary Care Associates, P.A.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include including any VA records.

2.  Request the Veteran complete VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in order to obtain sufficiently specific details of the Veteran's alleged in-service stressful event(s) to permit verification of his claimed PTSD stressor(s).  Once specific identifying information has been provided by the Veteran, make all attempts necessary to verify his reported in-service PTSD stressor(s).

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD, ADHD, bipolar disorder, anxiety and depression.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Identify all of the Veteran's presently diagnosed psychiatric conditions, including PTSD, ADHD, bipolar disorder, anxiety and depression.  

b.  Does he have a diagnosis of PTSD based on a stressor event in service?  If not, please explain why he does not meet the criteria for such diagnosis.  

c.  Were any of the currently diagnosed disorders present during service?  If so, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed psychiatric disability that was also present in service existed prior to the Veteran's entry onto active duty? 

d.  If the answer to the foregoing question is yes, then does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  The examiner should identify any such evidence with specificity and include discussion of the Veteran's inservice mental health treatment, including his suicide attempt by overdose of Excedrin.  

e.  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset in or as a result of service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If it is determined that service connection for a psychiatric disorder is warranted, any additional development indicated with respect to the matter of service connection for a seizure disorder (as secondary to alcohol abuse due to a psychiatric disorder) and entitlement to a TDIU rating (i.e., a VA examination) must be conducted prior to readjudication.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


